Order entered April 20, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01557-CV

                    CRAIG PATRICK POWER, Appellant

                                         V.

                   BRADEN RICHARD POWER, Appellee

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-15-14415

                                        ORDER

      Before the Court is appellant’s April 16, 2020 unopposed motion to reset the

briefing deadline and compel court reporter LaToya Young-Martinez to file the

reporter’s record of the trial proceeding held February 28, 2019. Attached to the

motion as an exhibit is a copy of a letter counsel sent Ms. Young-Martinez in

December 2019, reflecting the record for that proceeding was requested and paid

for shortly after the proceeding was held and was apparently prepared by early

June 2019 but “the file was corrupt.”
      We note the record in the underlying proceeding was taken not just by Ms.

Young-Martinez but also by two other reporters, both of whom have filed their

portion of the record. We also note Ms. Young-Martinez filed the record of a

November 2017 proceeding on April 14, 2020, almost three months after it was

first due. At the time of filing, Ms. Young-Martinez made no mention of the

outstanding record.

      We GRANT the motion. In light of the circumstances and since the record

was prepared last June, we ORDER Ms. Young-Martinez to file the record of the

February 28, 2019 proceeding no later than April 30, 2020. We caution Ms.

Young-Martinez that extension requests will not be granted absent exigent

circumstances and failure to comply may result in the Court taking such action as

is necessary to ensure the record is filed, including an order that she not sit as a

court reporter until she complies.

      We RESET the deadline for appellant to file his opening brief to thirty days

after Ms. Young-Martinez files the record and DIRECT the Clerk of the Court to

send a copy of this order to the Honorable Dale B. Tillery, Presiding Judge of the

134th Judicial District Court; Tina Thompson, as Official Court Reporter for the

134th Judicial District Court; Ms. Young-Martinez; and, the parties.

                                             /s/   BILL WHITEHILL
                                                   JUSTICE